 



Execution Copy
WAIVER AND CONSENT TO CREDIT AGREEMENT
     THIS WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Waiver and Consent”) is
executed and delivered as of this 14th day of November, 2007, by and among
LASALLE BANK NATIONAL ASSOCIATION, as administrative agent (the “Administrative
Agent”), the financial institutions party hereto (the “Lenders”), AKORN, INC., a
Louisiana corporation (“Akorn”) and AKORN (NEW JERSEY), INC., an Illinois
corporation (“Akorn New Jersey”).
W I T N E S S E T H :
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. Akorn intends to (i) enter into that certain Securities Purchase
Agreement dated as of November 14, 2007 (the “Purchase Agreement”, a copy of
which is attached hereto as Exhibit A) with the investors named therein pursuant
to which Akorn will issue Capital Securities in Akorn as contemplated thereunder
(the foregoing referred to herein in as the “Transaction”).
     C. The Companies have requested that the Administrative Agent and the
Required Lenders consent to the action to be taken by the Companies in
connection with the Transaction with respect to the Credit Agreement, subject to
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:
     1. Waiver and Consent. Subject to the terms and conditions herein, the
Required Lenders hereby (a) consent to Akorn’s the issuance of the Capital
Securities in accordance with the Purchase Agreement and (b) waive any Event of
Default which, if not for the execution of this Waiver and Consent, would arise
under Sections 13.1.1, 13.1.5(a) or 13.1.5(b) of the Credit Agreement resulting
solely from (A) the failure or inability to reduce the Revolving Commitment
Amount in violation of Section 6.1.2 of the Credit Agreement and (B) the
Company’s issuance of Capital Securities in violation of Sections 11.5(b) and
11.10 of the Credit Agreement; provided, that the foregoing clauses (a) and
(b) are expressly conditioned upon the satisfaction of the conditions to
effectiveness set forth in Section 3 hereof.
     2. Representations and Warranties. To induce the Administrative Agent and
the Lenders to execute this Waiver and Consent, each Company jointly and
severally represents and warrants to the Administrative Agent and the Lenders as
follows:
     (a) Each Company is in good standing under the laws of its jurisdiction of
formation and in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

 



--------------------------------------------------------------------------------



 



     (b) Each Company is duly authorized to execute and deliver this Waiver and
Consent and is duly authorized to perform its obligations hereunder.
     (c) The execution, delivery and performance by the Companies of this Waiver
and Consent do not and will not (i) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (ii) conflict with (A) any
provision of law, (B) the charter, by-laws or other organizational documents of
any Company or (C) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon any Company or any of its
properties or (iii) require, or result in, the creation or imposition of any
Lien on any asset of any Company.
     (d) This Waiver and Consent is the legal, valid and binding obligation of
each Company, enforceable against such Company in accordance with its terms,
subject to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principals of equity.
     (e) The representations and warranties in the Loan Documents (including but
not limited to Section 9 of the Credit Agreement) are true and correct in all
material respects with the same effect as though made on and as of the date of
this Waiver and Consent (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct as of such earlier date).
     (f) Except as specifically waived in this Waiver and Consent, no Event of
Default or Unmatured Event of Default has occurred and is continuing.
     3. Conditions to Effectiveness. The effectiveness of this Waiver and
Consent is expressly conditioned upon delivering to the Administrative Agent all
of the following in form and substance acceptable to the Administrative Agent:
(a) this Waiver and Consent executed by each Company, the Administrative Agent
and the Required Lenders; (b) an executed copy of the Purchase Agreement
certified by the secretary of Akorn as true, accurate and complete; and (c) a
certificate of the Secretary or Assistant Secretary of each Company evidencing
that all corporate proceedings required to authorize the execution and delivery
of this Waiver and Consent and all other documents relating hereto on behalf of
each Company have been duly taken and setting forth the names, offices and
specimen signatures of the officers of each Company who are authorized to
execute this Waiver and Consent and such other documents on behalf of each
Company. The date on which such events have occurred is the “Effective Date”.
     4. Affirmation. Except as specifically provided in this Waiver and Consent,
the execution, delivery and effectiveness of this Waiver and Consent shall not
operate as a waiver or forbearance of any Unmatured Event of Default or Event of
Default or any right, power or remedy of the Administrative Agent or any Lender
under the Credit Agreement or any of the other Loan Documents, or constitute a
consent, waiver or modification with respect to any provision of the Credit
Agreement or any of the other Loan Documents, and the Company hereby fully
ratifies and affirms each Loan Document to which it is a party. Reference in any
of

-2-



--------------------------------------------------------------------------------



 



this Waiver and Consent, the Credit Agreement or any other Loan Document to the
Credit Agreement shall be a reference to the Credit Agreement as modified hereby
and as further amended, modified, restated, supplemented or extended from time
to time. This Waiver and Consent shall constitute a Loan Document for purposes
of the Credit Agreement and the other Loan Documents. In addition, each of the
Companies hereby reaffirms and acknowledges that, notwithstanding anything
contained in the Purchase Agreement or any other document executed in connection
with the Transaction, each is prohibited from making any redemptions, purchases,
re-purchases or any other form of payment with respect to their Capital
Securities except as specifically permitted by Section 11.4 of the Credit
Agreement.
     5. Counterparts. This Waiver and Consent may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one instrument. Delivery of an executed
counterpart of this Waiver and Consent by facsimile shall be effective as
delivery of an original counterpart.
     6. Headings. The headings and captions of this Waiver and Consent are for
the purposes of reference only and shall not affect the construction of, or be
taken into consideration in interpreting, this Waiver and Consent.
     7. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.
     8. APPLICABLE LAW. THIS WAIVER AND CONSENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO
ILLINOIS CHOICE OF LAW DOCTRINE.
     9. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that either Company has or may have had at any time through (and
including) the date of this Waiver and Consent, against any or all of the
foregoing, regardless of whether any such claims, causes of action, allegations
or assertions are known to either Company or whether any such claims, causes of
action, allegations or assertions arose as a result of the Administrative
Agent’s or any Lender’s actions or omissions in connection with the Credit
Agreement, including any amendments or modifications thereto, or otherwise.
[signature pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver and Consent has been duly executed and
delivered as of the day and year first above written.

              AKORN, INC.
 
       
 
  By:   /s/ Jeffrey A. Whitnell
 
       
 
  Title:   CFO
 
            AKORN (NEW JERSEY), INC.
 
       
 
  By:   /s/ Jeffrey A. Whitnell
 
       
 
  Title:   CFO
 
            LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender
 
       
 
  By:   /s/ Patrick J. O’Toole
 
       
 
  Title:   First Vice President

 